REQUESTED BY: B B. Bornhoft, Wayne County Attorney, 117 Main Street, Wayne, Nebraska 68787.
Is concealment of information a crime within the provisions of § 68-1017 addressing procurement of assistance to the aged, blind, and disabled through fraud?
Yes.
Concealment of information as to one's available resources constitutes a willful act within the meaning of the statutes and regulations of the State of Nebraska addressing procurement of assistance to the aged, blind, and disabled through fraud.
Neb.Rev.Stat. § 68-1017 provides that ` any person who, by means of a willfully false statement or representation , or by impersonation or other device, obtains or attempts to obtain, or aids or abets any person to obtain or attempt to obtain' welfare benefits to which he is not entitled, shall be punished following conviction. From a reading of the statute it logically follows that concealment of information for purposes of receiving welfare benefits constitutes a willfully false statement as to one's resources and is punishable pursuant to this statute.
Concealment of information is expressly included within the scope of Neb.Rev.Stat. § 68-1017 in Nebraska Public Welfare Manual IX-8530, Fraud and Abuse Penalties, which states:
     Individuals who make false claims, statements, or documents, or conceal material facts are prosecuted under applicable state and federal laws.
(Emphasis added.)
     An individual convicted under Section 68-1017,  R.S.Supp., 1980, may incur imprisonment for not more than five years, or a fine of not more than $10,000 dollars (sic), or both.'
Concealment of information as to one's available resources for purposes of obtaining welfare benefits clearly falls within the provisions of Neb.Rev.Stat. § 68-1017 and Nebraska Public Welfare Manual IX-8530.
Very truly yours,
PAUL L. DOUGLAS Attorney General
Royce N. Harper Assistant Attorney General
APPROVED:
Paul L. Douglas
Attorney General